DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 11/12/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 07/20/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 2-7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkett et al. (US 2019/0196130 A1).
	With respect to claim 2, Burkett et al. (figures 2A, 2B, 3 and 4) disclose a telecommunications box comprising a first housing portion (28); a second housing portion (30) pivotally coupled with the first housing portion (28); an adapter panel (38) removably coupled with the first housing portion (28); and an inner cover (68) pivotally coupled to the first housing portion (28) and configured to be selectively coupled with the adapter panel (38, figure 2B), wherein the inner cover (68) and the adapter panel (38) are configured to permit access to the adapter panel when the inner cover (68) and the adapter panel (38) are fixedly coupled to one another (figure 2B) and the adapter panel (38) is fixedly coupled to the first housing portion (28), and wherein the inner cover (68) is configured to be movable away from the adapter panel (38) when the inner cover (68) is uncoupled from the adapter panel (38) and the adapter panel (38) is coupled with the first housing portion (28) in a stowed configuration (figure 2A). 
	With respect to claim 3, Burkett et al. (figures 2A, 2B, 3 and 4) disclose the telecommunications box, wherein the first housing portion (28) defines an interior of the box (18) (see figures 2A-2B).  

With respect to claim 5, Burkett et al. (figures 2A, 2B, 3 and 4) disclose the telecommunications box, wherein the adapter panel (38) is configured to receive at least one fiber optic adapter (46) that couples a fiber of a distribution cable (20) with a fiber of an output cable (22).  
With respect to claim 6, Burkett et al. (figures 2A, 2B, 3 and 4) disclose the telecommunications box, wherein the inner cover (68) and adapter panel (38) are configured to separate the interior of the box (18) into a first interior portion (36) and a second interior portion (34) (see [0026]).  
With respect to claim 7, Burkett et al. (figures 2A, 2B, 3 and 4) disclose the telecommunications box, wherein the inner cover (68) and the adapter panel (38) are configured to permit access to the first interior portion (36) of the box and to block access to the second interior portion (34) of the box when the inner cover (68) and the adapter panel (38) are fixedly coupled to one another (figure 2B) and the adapter panel (38) is fixedly coupled to the first housing portion (28).  
With respect to claim 9, Burkett et al. (figures 2A, 2B, 3 and 4) disclose the telecommunications box, wherein the second housing (30) is configured to pivot about a first axis (see the annotation in figure 2B below) relative to the first housing portion (28), and the inner cover (68) is configured to pivot about a second axis (see the annotation in figure 2B below) relative to the first housing portion (28).  
	With respect to claim 10, Burkett et al. (figures 2A, 2B, 3 and 4) disclose the telecommunications box, wherein the first axis and the second axis are parallel with one another (see the annotation in figure 2B below).  

[AltContent: arrow]		A first axis
[AltContent: arrow]						A second axis
[AltContent: connector]
[AltContent: connector]
    PNG
    media_image1.png
    429
    561
    media_image1.png
    Greyscale


	



 and an adapter panel portion (38) that are disposed perpendicular to one another (see figure 4).  
	With respect to claim 12, Burkett et al. (figures 3 and 4) disclose the telecommunications box, wherein the base portion include a retention structure (see the annotation in figure 4 below) configured to cooperate with a retention structure of the first housing portion (28) to selectively secure the adapter holder to the first housing portion (28, figure 4).  

[AltContent: connector]		A Base

    PNG
    media_image2.png
    401
    588
    media_image2.png
    Greyscale

							


[AltContent: arrow]A retention of the base

[AltContent: connector]A retention of the first housing portion


    PNG
    media_image2.png
    401
    588
    media_image2.png
    Greyscale





	With respect to claim 13, Burkett et al. (figures 2A, 2B, 3 and 4) disclose the telecommunications box, wherein the base portion is configured to be removably coupled with a back wall (78) of the first housing portion (28), and the adapter panel portion (38) extends perpendicular to the back wall (78) proximate a middle of the back wall (see figures 3-4).  
.

	
    PNG
    media_image3.png
    432
    601
    media_image3.png
    Greyscale



Allowable Subject Matter
8.	Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the telecommunications box, wherein the adapter panel is configured to be pivotal with the inner cover relative to the first housing portion to a raised configuration that provides a technician with improved access to a side of the adapter panel 
9.	Claim 1 is allowed.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a telecommunications box as set forth in claim 1.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 20090190896 A1) disclose a telecommunications equipment cabinet including a splitter connecting an outside plant cable to a plurality of fiber optic cables. Kowalczyk et al. (US 20160077296 A1) disclose a telecommunications device includes a module that mounts within an interior of a housing.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883